Lisa F. Muller Counsel March 31, 2011 VIA ELECTRONIC FILING Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re: National Variable Life Insurance Account, File No. 811-09044 Rule 30b2-1 Filing To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (Act), as amended, National Life Insurance Company, on behalf of National Variable Life Insurance Account, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the period ending December 31, 2010 of the underlying management investment companies in which the Registrant invests that are reflective of the contract owners subaccount allocation. Underlying Management Investment Company CIK Number Alger American Fund 0000832566 LargeCap Growth Portfolio SmallCap Growth Portfolio Capital Appreciation Portfolio AIM Variable Insurance Funds 0000896435 AIM V.I. Dynamics Fund AIM V.I. Global Health Care Fund AIM V.I. Technology Fund AllianceBernstein Variable Products Series Fund, Inc. 0000825316 AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio AllianceBernstein Small/Mid Cap Value Portfolio AllianceBernstein Value Portfolio American Century Variable Portfolios Inc 0000814680 VP Ultra Fund VP Vista Fund VP International Fund VP Income & Growth Fund VP Value Fund American Century Variable Portfolios II Inc 0001124155 Inflation Protection Fund Underlying Management Investment Company CIK Number Dreyfus Variable Investment Fund 0000813383 Appreciation Portfolio Opportunistic Small Cap Portfolio Quality Bond Portfolio Dreyfus Socially Responsible Growth Fund Inc 0000890064 DWS Investments VIT Funds 0001006373 DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Variable Series II Funds 0000810573 DWS Strategic Value VIP DWS Dreman Small Mid Cap Value VIP Variable Insurance Products Fund III 0000927384 Fidelity Variable Insurance Products: Mid Cap Portfolio Fidelity Variable Insurance Products: Value Strategies Portfolio Variable Insurance Products Fund 0000356494 Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: High Income Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Variable Insurance Products Fund V 0000823535 Fidelity Variable Insurance Products: Investment Grade Bond Portfolio Variable Insurance Products Fund II 0000831016 Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio Franklin Templeton VIP Trust 0000837274 Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. Government Fund Mutual Global Discovery Securities Mutual Shares Securities Fund Templeton Foreign Securities Fund Franklin Global Real Estate Securities Fund JPMorgan Insurance Trust 0000909221 Small Cap Core Portfolio International Equity Portfolio Morgan Stanley The Universal Institutional Funds, Inc. 0000836487 U.S. Real Estate Portfolio Emerging Markets Portfolio Morgan Stanley Institutional Fund Trust 0000741375 Core Plus Fixed Inc Portfolio Morgan Stanley High Yield Fund, Inc. 0000912734 Neuberger Berman Advisers Management Trust 0000736913 Partners Portfolio Mid-Cap Growth Portfolio Small-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Oppenheimer Variable Account Funds 0000752737 Main Street Small Cap Fund/VA Global Strategic Income Fund VA Balanced Fund/VA Sentinel Variable Products Trust 0001112513 SVP Common Stock Fund SVP Mid Cap Fund SVP Small Company Fund SVP Balanced Fund SVP Bond Fund SVP Money Market Fund T. Rowe Price Equity Series, Inc. 0000918294 T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio T. Rowe Price Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust 0000811976 VIPT Global Bond Fund VIPT Emerging Markets Fund VIPT Global Hard Assets Fund VIPT Real Estate Fund Wells Fargo Advantage Variable Trust Funds 0001081402 Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage VT Opportunity Fund We understand these management investment companies have separately filed the above listed annual reports with the Securities and Exchange Commission on Form N-CSR and therefore are incorporated herein by reference. We have included with this filing the cover, inside pages and back pages that we include with our mailing. Not every underlying fund is in every contract. The actual letter sent to each contract owner included references only to the semi-annual reports of the management investment companies reflective of the contract owners subaccount allocation as of February 22, 2011. Please contact me at (802)229-7410 if you have any questions regarding this filing. Regards, /s/Lisa F. Muller Lisa F. Muller Counsel Attachments Date February, 2011 Dear Variable Product Policyholder: In an effort to expedite the delivery of important financial information to you  and to minimize the creation of paper documents that you may or may not be interested in reading  National Life now offers an environmentally friendly alternative: E-documents : Our electronic delivery system will allow you to read, store, or eliminate all of the compliance materials (prospectuses and the annual and semiannual reports of the underlying funds) you now receive by mail - at your home or office and at your convenience. You simply give us the email address to which you would like your information sent. Please visit our web site at www.NationalLifeGroup.com to register. In addition to the cost, time, and storage efficiencies this option will generate, we believe it also represents a more responsible use of our countrys natural resources. Enclosed are the December 2010 Annual Reports for the underlying funds of your policy as of December 31, 2010, along with the sticker updates to your current prospectus. Should you have any questions, please do not hesitate to contact your local National Life representative or this office. Insurance & Annuity Administration
